Title: Thomas Jefferson to Madame Bureaux de Pusy, 4 November 1812
From: Jefferson, Thomas
To: Bureaux de Pusy, Françoise Julienne Isle de France Poivre


          Monticello Nov. 4. 12.
          Th: Jefferson presents his compliments to Mde Bureaux de Pusy and his thanks for the volume from M. de Faujas which she was so kind as to forward him, & which has come safely to hand. no apology was necessary for it’s delay the delay for which she has apologised been pleased to apologise has been attended with no inconvenience, a work of M. Faujas commanding at all times a welcome acceptance. he begs leave to salute her with renewed assurances of great respect & esteem.
        